    Case: 1:20-cv-04001 Document #: 11 Filed: 08/31/20 Page 1 of 2 PageID #:322




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 T & E CHICAGO, LLC, individually and             )
 on behalf of all others similarly situated,      )
                                                  )    Case No.: 1:20-cv-04001
                                    Plaintiff,    )
                                                  )    Hon. Harry D. Leinenweber
                      v.                          )
                                                  )    Magistrate Judge: Hon. Sunil R. Harjani
 THE CINCINNATI INSURANCE                         )
 COMPANY,                                         )
                                                  )
                                 Defendant.       )
                                                  )

              DEFENDANT THE CINCINNATI INSURANCE COMPANY’S
                           MOTION TO DISMISS

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), defendant The Cincinnati Insurance

Company (“Cincinnati”) hereby moves the Court to dismiss Plaintiff’s Class Action Complaint

(ECF Doc. #1) for failure to state a claim upon which relief can be granted. A Memorandum in

Support of this Motion follows. Because this issue is a matter is of importance to multiple cases in

the District Court, Defendant respectfully requests oral argument on its Motion.

                                                 Respectfully submitted by:

                                                 THE CINCINNATI INSURANCE COMPANY

                                                 By its Counsel:

                                                 /s/ Brian M. Reid_________
                                                 Brian M. Reid
                                                 LITCHFIELD CAVO, LLP
                                                 303 West Madison Street, Suite 300
                                                 Chicago, IL 60606
                                                 T: 312.781.6617 (Reid)
                                                 F: 312.781.6630
                                                 reid@LitchfieldCavo.com

                                                 Attorneys for Defendant
    Case: 1:20-cv-04001 Document #: 11 Filed: 08/31/20 Page 2 of 2 PageID #:323




                             CERTIFICATE OF SERVICE
       I, Brian M. Reid, hereby certify that on August 31, 2020, I caused the foregoing to be

served on all counsel of record via the Court’s CM/ECF electronic filing system.


                                                           /s/ Brian M. Reid       ____




                                               2
